UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
RAFAEL PEREZ-RODRIGUEZ,             )
                                    )
                    Plaintiff,      )
      v.                            )                 Civil Action No. 11-0556 (JDB)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE, et al.,                 )
                                    )
                    Defendants.     )
___________________________________ )


                                  MEMORANDUM OPINION

       By counsel, U.S. Immigration and Customs Enforcement filed a motion for summary

judgment [Dkt. #35] on November 9, 2012. Because a ruling on the motion potentially could

dispose of this case, in its November 13, 2012 Order, the Court advised plaintiff, among other

things, of his obligation to file an opposition or other response to the motion. Further, the Order

expressly warned plaintiff that, if he failed to file an opposition by December 14, 2012, the Court

would treat the motion as conceded. To date, plaintiff neither has filed an opposition nor

requested additional time to do so. The Court will treat defendant’s motion as conceded. All

other matters in this case have been resolved, and, accordingly, judgment will be entered in

defendants’ favor.

       An Order accompanies this Memorandum Opinion.




DATE: December 27, 2012                               JOHN D. BATES
                                                      United States District Judge